Citation Nr: 0506633	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1988 and from February 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the RO, 
which denied service connection for a back disorder and 
continued the assignment of a 10 percent evaluation for the 
veteran's service-connected left knee disability.  A Notice 
of Disagreement was filed in December 2001 and a Statement of 
the Case was issued in November 2002.  A substantive appeal 
was filed in late January 2003, and technically under the 
applicable regulations, it was not timely filed.  See 
38 C.F.R. § 20.302 (2004).  However, as the late filing was 
apparently satisfactorily explained, the RO accepted the 
substantive appeal as timely.  

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge during a hearing at the Board 
in December 2004.  A transcript of that hearing is on file.  


FINDINGS OF FACT

1.  The record does not contain any competent evidence 
establishing that the veteran's currently manifested low back 
disorder(s) is(are) etiologically related to service, and 
continuity of a low back disorder since service is not shown.

2.  Based upon the documentary record and hearing testimony, 
the veteran's left knee disability is shown to be manifested 
by degenerative arthritis with constant pain, limitation of 
flexion, swelling, deformity, tenderness, and pain on motion 
and flare-ups, productive of functional impairment and 
limitation of activities.  

CONCLUSIONS OF LAW

1.  The veteran does not have a current low back disorder 
which was incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for an increased disability evaluation of 20 percent 
for a left knee disability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2001 and February 2003 letters implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claims and what the veteran's own 
responsibilities were in accord with the duty to assist.  
Further, the veteran was specifically advised to identify any 
other evidence or information in support of his claim.  In 
addition, the appellant was advised by virtue of an August 
2001 rating decision and a detailed November 2002 statement 
of the case (SOC) and subsequent Supplemental Statements of 
the Case (SSOCs) issued during the pendency of this appeal, 
of the pertinent law and what the evidence must show in order 
to substantiate the claims.  

The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist both 
prior and subsequent to the appealed rating decision.  The RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claims and assist him 
in developing relevant evidence.  The implementing provisions 
of the VCAA, primarily found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 38 C.F.R. § 3.159; were provided for the veteran 
in the SOC issued in November 2002.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claims in this decision of the Board.  
Rather, remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
medical evidence was developed with respect to the veteran's 
claims, to include conducting VA examinations in 2001 and 
2003.  Thus, the Board finds that VA has done everything 
reasonably possible to assist the veteran, and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service medical records show that, in October 
1987, he was seen with complaints of a three-week history of 
low back pain following lifting boxes.  Extension and flexion 
of the back was within normal limits, and there was no sign 
of a herniated lumbar disc.  An assessment of mild lower 
right quadrant back strain was made.  An entry dated in June 
1988 documents the veteran's complaints of left knee pain, 
crepitus, and tenderness, clinically assessed as crepitus of 
the left knee.  Complaints of left knee problems documented 
later in June 1988 were assessed as possible osteoarthritis.  
The veteran's "RAD" (Release from Active Duty) medical 
examination in July 1988 reported no complaints or clinical 
findings of abnormality of the spine.

A VA examination was conducted in March 1995.  The veteran 
complained of left knee pain since 1987, and stated that he 
wore a knee brace.  X-ray films of the low back revealed 
moderate diffuse hypertrophic degenerative changes of the 
lumbar spine; spondylolisthesis of L5 on S1 (the 5th lumbar 
vertebra on the 1st sacral segment) associated with severe 
L5-S1 degenerative disc disease and moderate hypertrophic 
degenerative changes; and an abdominal aortic aneurysm at L3.  
X-ray films of the left knee showed no evidence of 
significant joint disease and no evidence of fracture, 
dislocation, or joint effusion.   Diagnoses of status post 
laminectomy with back pain and chronic left knee pain were 
made.  

In a November 1995 rating action, the RO granted service 
connection for a left knee disability, for which a 10 percent 
evaluation was assigned, effective from November 1994.  

A VA examination of the joints was conducted in May 1997.  
The veteran complained of pain in both knees and in the low 
back.  He stated that his problems had begun in 1987 when he 
was running and stepped in a hole, snapping his knee.  The 
veteran also noted that he had served during Operation Desert 
Storm, in an administrative capacity in the United States.  A 
history of a post-service work-related back injury was noted, 
and the report stated that the veteran was on Workers' 
Compensation.  It was noted that he wore a left knee brace 
and used a cane, and that he had undergone surgery for a 
herniated disc in 1995.  Physical examination revealed 
moderate to severe limitation of motion.  Examination of the 
knees revealed tenderness, but no effusion or deformity.  
Flexion of the knees was 115 degrees (left), and 118 degrees 
(right).  Both knees had full extension of 180 degrees.  
There was mild to moderate patellar crepitation on left knee 
flexion and extension.  Diagnoses were: degenerative joint 
disease of the low back, status post surgical repair of 
herniated disc; and post-traumatic arthritis of the left knee 
and early degenerative joint disease of the right knee, noted 
probably secondary to abnormal use of the right knee 
protecting the left knee and back.  

The file contains private medical records which show that the 
veteran sustained a back injury in September 1992 after 
lifting 100 pound sandbags, resulting in pain radiating to 
the mid-back.  A private operative report dated in April 1994 
contains reference to an industrial injury occurring in May 
1993, resulting in severe back pain radiating into the legs.  
In April 1994, the veteran underwent decompressive 
laminectomy L3, 4, 5, with excision of disc herniation of L3-
4 and L4-5, bilaterally.  In January 2001, the veteran 
underwent decompressive laminectomy of L3, 4, 5 with excision 
of disc herniation, L3-4 and L4-5, bilaterally.  The 
operative report noted that hr had experienced severe back 
pain radiating to the legs since an injury at work in May 
1993.  It was also reported in 1995 (actually, apparently, 
1994) that he had undergone a decompressive lumbar 
laminectomy for spinal stenosis at L3, 4, and 5, bilaterally, 
with an excellent outcome.  The report indicated that in 
December 2000 the veteran had developed recurrent left leg 
pain in the L4 distribution, and that an MRI revealed 
degenerative disc disease, requiring the second surgery.

A private medical report of an MRI of the lumbar spine 
conducted in March 2001, post-laminectomy, showed 
degenerative disc disease at L3-4 and L4-5.  A private 
medical report dated in April 2001 indicates that the veteran 
had recurrent disc herniation at L3-4 and further surgery was 
recommended.  

A VA examination of the spine was conducted in June 2001, at 
which time a diagnosis of discogenic disease of the lumbar 
spine with radiculopathy and failed laminectomy surgery, 
times two, was made.  

A VA examination of the joints was also conducted in June 
2001.  The veteran complained of pain, weakness, stiffness, 
swelling, heat, redness, and instability of the left knee.  
It was noted that flare-ups occurred on standing and in cold 
weather.  There was no dislocation or subluxation.  The 
report stated that the veteran was not working, and had not 
been working for eight months.  Examination of the left knee 
showed swelling, deformity, and tenderness.  There was 100 
degrees of flexion of the left knee, limited by pain.  The 
McMurray and drawer tests were negative.  There was no edema, 
effusion, or instability.  Tenderness and guarded movement of 
the knee were demonstrated.  Diagnoses of degenerative 
arthritis of the knees, and traumatic arthritis of the left 
knee, were made.

In August 2002, private medical records dated from 1992 to 
1994 were received for the record.  In July 1992, the veteran 
was seen for left knee problems.  He complained of the left 
knee popping when he walked, and reported that this had 
occurred when he was running out the door and down some 
steps.  He stated that he had suffered from knee problems on 
and off in the Marine Corps, but that no diagnosis was made.  
In September 1992, the veteran was seen for complaints of low 
back pain following lifting heavy sandbags (100 pounds each) 
at work.  An assessment of lumbar spine strain was made. 


A VA examination of the left knee was conducted in June 2003.  
The veteran complained of relatively constant pain, rated as 
a 7 on a scale of 10.  It was noted that he experienced 
several flare-ups a day due overuse or cold weather.  He was 
reportedly taking Oxycodone for his back and knee pain.  He 
wore a knee brace and occasionally used a cane.  It was noted 
that there was occasional swelling on overuse.  There was no 
evidence of effusion or inflammation on examination.  Range 
of motion testing showed full extension, but only 90 degrees 
of flexion, limited by pain.  X-ray films showed moderate 
narrowing of the left knee joint space.  An assessment of 
degenerative arthritis and constant pain in the left knee, 
secondary to a service injury, was made.  

The veteran presented testimony at hearing held before the 
undersigned Veterans Law Judge in December 2004.  The veteran 
testified that his left knee symptoms included popping, pain, 
and dislocation, occurring daily.  He also reported that he 
wore a knee brace for support.  The veteran further testified 
that his back problems had begun during service when he was 
unloading heavy boxes from a truck.  He stated that at that 
time testing was conducted to rule out disc herniation, which 
was not shown.  The veteran indicated that he was in receipt 
of Social Security disability benefits.  The veteran's spouse 
also testified on his behalf.

At the aforementioned hearing the veteran submitted 
additional evidence, accompanied by a waiver of initial 
review of that evidence by the RO.  This evidence consisted 
of medical articles pertaining to the symptoms, development, 
testing, treatment, and etiology of various low back 
problems, including herniated intervertebral discs. 

In January 2005, additional evidence was added to the file, 
also accompanied by a waiver of initial review of that 
evidence by the RO.  The evidence consisted of the report of 
an orthopedic examination conducted in June 2001 for the 
purpose of establishing eligibility for Social Security 
disability benefits.  Examination of the lower extremities 
showed full range of motion of the knees, without effusion or 
inflammation.  Examination of the spine revealed decreased 
range of motion, limited by pain.  An impression of low back 
pain, status post surgery, "rule out" failed back syndrome, 
was made.  The examiner opined that the veteran would be 
limited in activities requiring bending, lifting, prolonged 
sitting, standing, walking, or stair climbing.  

III.  Pertinent Law and Regulations

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

B.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, supra, at 262.

IV.  Analysis

A.  Low Back - Service Connection

The veteran contends that his back problems began during in 
service in 1987 when he sustained a low back injury.  

The service medical records reflect that in October 1987 the 
veteran was seen with complaints of a three-week history of 
low back pain following lifting boxes.  Extension and flexion 
of the back were performed within normal limits, and there 
was no sign of a herniated lumbar disc.  An assessment of 
mild lower right quadrant back strain was made.  
Subsequently, no back problems were shown for the remainder 
of his service ending in October 1988, to include his RAD 
examination in July 1988.  The veteran does not maintain, nor 
does any evidence exist which reflects that any further back 
problems were sustained during his second period of service 
from February 1991 to April 1991, during which time the 
veteran served, per his own statement, in a strictly 
administrative capacity.  

Post-service, there were no indications of any back problems 
until low back industrial injuries were sustained in 
September 1992 and in May 1993.  Thereafter, the veteran 
experienced significant low back problems, which required 
surgical intervention in 1994 and 2001.  Unquestionably, the 
veteran has a currently manifested low back disability, which 
has been diagnosed to include degenerative disc disease at 
L3-4 and L4-5, and discogenic disease of the lumbar spine.  

However, in this case, the competent and probative evidence 
does not establish or even suggest that the veteran's post-
service low back problems are etiologically related to 
service.  A requirement for a showing of such a relationship 
has been repeatedly reaffirmed by the Court of Appeals for 
the Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service-connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this 
case, no such connection has been established.  

Moreover, there is no medical evidence of continuity of low 
back symptomatology from 1987 until the veteran's initial 
industrial injury in 1992.  In fact it appears that, between 
1987 and the low back problems which were documented in 1992, 
as related to an industrial injury, the veteran did not 
experience any significant low back symptomatology or seek 
treatment during that time.  See Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997). 

While the veteran and his spouse have made statements to the 
effect that the veteran's low back disorder was related to 
his period of service, it is not shown that either individual 
has the requisite medical training or expertise that would 
render these opinions competent in this matter.  As a 
layperson, neither individual is qualified to render opinions 
as to medical diagnoses, etiology, or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).

As for the photocopied articles and other documentation 
submitted by the veteran pertaining to low back disorders., 
they are devoid of any medical evidence or opinion specific 
to his own medical situation, and theefore are of minimal 
probative value.  Although it is true that "[a] veteran with 
a competent medical diagnosis of a current disorder may 
invoke an accepted medical treatise in order to establish the 
required nexus [to show service connection]", Hensley v. 
West, 212 F.3d 1255, 1265 (Fed. Cir. 2000), the general rule 
is that "an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise 'is too general and inconclusive' . . . 
."  Mattern v. West, 12 Vet. App. 222, 229 (1999) (citing 
cases).

Thus, in the absence of evidence establishing a nexus between 
service and the claimed low back disorder, service connection 
for the currently claimed low back disorder is not warranted.  
The preponderance of the evidence is against the claim, and 
service connection for a low back disorder must be denied.

B.  Left Knee - Increased Evaluation

The veteran's left knee disability is currently assigned a 10 
percent evaluation under Diagnostic Codes (DCs) 5010-5260.  
Arthritis is evaluated under 38 C.F.R. § 4.71a, DCs 5003, 
5010.  Pursuant to those criteria, arthritis, when 
established by X-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.


Under DC 5260, limitation of the leg on flexion to 15 degrees 
is evaluated as 30 percent disabling; 30 degrees is evaluated 
as 20 percent disabling; 45 degrees is evaluated as 10 
percent disabling; and 60 degrees is evaluated as 0 percent 
disabling.

Limitation of motion on extension to 45 degrees is evaluated 
as 50 percent disabling, 30 degrees is evaluated as 40 
percent disabling; 20 degrees is evaluated as 30 percent 
disabling; 15 degrees is evaluated as 20 percent disabling; 
10 degrees is evaluated as 10 percent disabling; and 5 
degrees is evaluated as 0 percent disabling.  38 C.F.R. § 
4.71a, DC 5261.

The most recent VA examination reports of 2001 and 2003 
document that the veteran has full extension of the left 
knee, but with flexion limited to 90-100 degrees.  When 
privately examined in June 2001, full range of motion was 
shown.  Such impairment does not warrant the assignment of an 
evaluation in excess of 10 percent under either DC 5260 or DC 
5261.  

The left knee disability may be evaluated under DC 5262, used 
for evaluating impairment of the tibia and fibula.  Under 
that code, a 40 percent rating is warranted for nonunion, 
with loose motion, requiring brace.  A 30 percent rating is 
warranted for malunion with marked knee or ankle disability.  
A 20 percent rating is warranted for malunion with moderate 
knee or ankle disability, and a 10 percent rating is 
warranted for malunion with slight knee or ankle disability.

The Board has considered whether a higher evaluation is 
warranted under any other diagnostic code.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, if there is slight recurrent 
subluxation or lateral instability, a 10 percent rating is 
warranted.  If there is moderate recurrent subluxation or 
lateral instability, a 20 percent rating is warranted.  If 
there is severe recurrent subluxation or lateral instability, 
a 30 percent rating is warranted.  The evidence in this case 
reveals that, although the veteran has complained of feelings 
of instability, there is no indication that the knee has 
never actually given way, or that he has fallen.  Moreover, 
as previously noted, there have been no clinical findings of 
left knee instability on evaluations conducted in 2001 
(private and VA) and 2003 (VA).  

The veteran does not have ankylosis of his knee, so 
application of DC 5256 would be inappropriate.  Nor does he 
have dislocated semilunar cartilage, removal of semilunar 
cartilage, or genu recurvatum; therefore, application of DCs 
5258, 5259, and 5263 would also not be in order.

The Court has held that diagnostic codes predicated on 
limitation of motion, such as DC 5260, do not prohibit 
consideration of a higher rating based on the functional loss 
due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). The Board 
recognizes that the Court, in DeLuca, supra, held that where 
an evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally 
disabling must be considered.  See also 38 C.F.R. §§ 4.10, 
4.40, 4.45.  Consideration of functional loss due to pain is 
not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the 
veteran is not in receipt of the maximum schedular evaluation 
under applicable diagnostic codes, the factors of DeLuca are 
for application.  Moreover, VAOPGCPREC 9-2004 (Sept. 17, 
2004) permits us to evaluate any factors which may cause 
limitation of flexion and extension of the same joint.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.

The medical records show that the veteran has consistently 
complained of pain since 1995.  On VA examination conducted 
in 2003, range-of-motion testing and stress testing could not 
be fully completed on account of pain.  Several medical 
records have documented that the veteran wears a knee brace 
for support.  The 2001 VA examination report documents 
swelling, deformity, and tenderness.  The 2001 private 
medical evaluation indicates that the veteran's activities 
such as bending, prolonged sitting and standing, walking, and 
stair climbing were limited due to his knee and back 
problems.  The aforementioned findings are specifically the 
type of factors which must be considered for rating purposes 
under 38 C.F.R. §§ 4.10, 4.40, 4.45.  In essence, the medical 
evidence of record appears to demonstrate functional loss so 
as to warrant an increased evaluation based on 38 C.F.R. §§ 
4.10, 4.40 and 4.45.  Therefore, and considering the 
reasonable-doubt/benefit-of-the-doubt doctrine, the Board 
finds that the provisions of those regulations provide a 
basis for a higher evaluation, to 20 percent, for the 
veteran's left knee disability.  

In view of the foregoing, an increased evaluation of 20 
percent is granted, pursuant to consideration of 38 C.F.R. §§ 
4.10, 4.40 and 4.45.  As indicated herein, an evaluation in 
excess of 20 percent is not warranted at this time, inasmuch 
as the symptoms of the veteran's left knee disability are not 
shown to be of such severity as to fully warrant the 
schedular evaluation being granted at this time, other than 
by giving the benefit of the doubt to the veteran.  






ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to a disability rating of 20 percent for a left 
knee disability is granted, subject to applicable criteria 
governing the payment of monetary benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


